        Case 1:21-cv-03369-PGG Document 15 Filed 09/01/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

NEW YORK MARINE & GENERAL
INSURANCE COMPANY,

                        Plaintiff,
                                                                ORDER
            - v.-
                                                           21 Civ. 3369 (PGG)
AMTRUST NORTH AMERICA, INC.,

                        Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              The conference currently scheduled for September 2, 2021 at 9:45 am.

will now take place on September 2, 2021 at 10:00 a.m.

Dated: New York, New York
       September 1, 2021
